Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/18/2019, in which claims 1-20 are presented for the examination.



Drawings
The drawings filed on 12/18/2019 are accepted by the examiner. 


Allowable Subject Matter
Claims 8, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hugard et al. (US 5,745,669) in view of Oka (US 2006/0253734).

As per claim 1, 10, 19, Hugard discloses a method for remediation of data, the method comprising: 
performing, at a first time by a processor, a first backup of a plurality of files on a file system of a computer system (Fig. 2, step 201, Col. 1, lines 66- Col. 2, lines 1-8, “a first backup copy of the computer system configuration when it is functional is stored on the computer data storage media”; 
tracking, by the processor, changes to any of the plurality of files on the file system after the first time (Col. 2, lines 1-8, “Each time the computer is started after this first back-up copy is created, the selected existing system configuration files are compared with the configuration as stored in the first backup copy to determine if changes have occurred since the first back-up copy was created.”); 
performing, at a second time by the processor, a second backup of the plurality of files on the file system (Fig. 2, step 250, Col. 7, lines 28-32, “the recovery tool saves the current configuration information (i.e., the configuration information incorporating the new changes), as represented in an action block 250 (FIG. 2).”); 
detecting, by the processor, based on a scan of the second backup, an infection of the computer system caused by a malicious application (Fig. 4B, step 470, 475, Col. 13, lines 36-50, “The recovery tool of the present invention assists in an indirect manner to detect viruses by monitoring changes to certain files.”); 
Hugard does not specifically disclose identifying, by the processor, a most recent backup of the file system that does not comprise the infection; 
in response to determining that the first backup is the most recent backup: restoring, by the processor, the first backup to the file system; 
restoring, by the processor, a subset of files on the file system for which authorized changes were detected between the first time and the second time;

However, Oka discloses identifying, by the processor, a most recent backup of the file system that does not comprise the infection (Fig. 8, step S802, S803, [0062], “going in sequence from the nth generation to the first generation, a search is made for an uninfected file with the contents of the infected file before infection (S802)” ; 
in response to determining that the first backup is the most recent backup: restoring, by the processor, the first backup to the file system (Fig. 4, wherein the k-th generation is interpreted as most recent back up with uninfected file, [0066]) ; 
restoring, by the processor, a subset of files on the file system for which authorized changes were detected between the first time and the second time ([0044], wherein the log information stores a subset of files for which authorized changes (volume creation/removal/modification) were detected and applied at restoration time);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Oka’s backup method and storage control device into Hugard’s recovery tool that monitors changes to computer system because one of the ordinary skill in the art would have been motivated to allow diagnosis of the common problem of missing or changed application files.


As per claim 2, 11, Hugard discloses the method of claim 1, wherein the authorized changes comprises at least one of (1) file modification, (2) file removal, (3) file creation, wherein the authorized changes are not caused by the malicious application and are verified by a user of the computer system ([0044], volume creation/removal/modification is interpreted as authorized changes).  

Claims 3-7, 9, 12-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hugard and Oka in view of Teranishi et al. (US 8,244,997, referred herein after Teranishi).

As per claim 3, 12, neither Hugard nor Oka discloses the method of claim 1, wherein a third backup is performed by the processor at a third time between the first time and the second time, wherein the infection was caused between the first time and the third time, and wherein the infection was detected by the processor after the second time, further comprising: performing a scan of the third backup; and in response to determining that the infection exists in the third backup, restoring the first backup and restoring the subset of files;

However, Teranishi discloses a third backup is performed by the processor at a third time between the first time and the second time, wherein the infection was caused between the first time and the third time, and wherein the infection was detected by the processor after the second time, further comprising: performing a scan of the third backup; and in response to determining that the infection exists in the third backup, restoring the first backup and restoring the subset of files (Fig. 2, [0114]-[0119], [0013-[0016], virus scanner scans the third backup for infection by the virus and file restorer restores the file that is not infected from previous backups that corresponds to time period);
 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Teranishi’s storage controller that specify an updated file based on updated block into Oka’s backup method and storage control device and Hugard’s recovery tool that monitors changes to computer system because one of the ordinary skill in the art would have been motivated to efficiently carry out a computer virus check in a relatively short period of time by limiting the scope of the computer virus check to a range of data that has been updated.

As per claim 4, 13, 20, neither Hugard nor Oka discloses the method of claim 1, wherein a third backup is performed by the processor at a third time between the first time and the second time, wherein the infection was caused between the third time and the second time, and wherein the infection was detected by the processor after the second time, further comprising: performing a scan of the third backup; and in response to determining that the infection does exist in the third backup, restoring the third backup and restoring another subset of files on the file system for which authorized changes were detected between the third time and the second time;

However, Teranishi discloses a third backup is performed by the processor at a third time between the first time and the second time, wherein the infection was caused between the third time and the second time, and wherein the infection was detected by the processor after the second time, further comprising: performing a scan of the third backup; and in response to determining that the infection does exist in the third backup, restoring the third backup and restoring another subset of files on the file system for which authorized changes were detected between the third time and the second time (Fig. 2, [0114]-[0119], [0013-[0016], virus scanner scans the third backup for infection by the virus and file restorer restores the file that is not infected from previous backups that corresponds to time period);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Teranishi’s storage controller that specify an updated file based on updated block into Oka’s backup method and storage control device and Hugard’s recovery tool that monitors changes to computer system because one of the ordinary skill in the art would have been motivated to efficiently carry out a computer virus check in a relatively short period of time by limiting the scope of the computer virus check to a range of data that has been updated.


As per claim 5, 14, neither Hugard nor Oka discloses the method of claim 1, wherein tracking the changes to any of the plurality of files comprises: after the first backup of the plurality of files on the file system, determining whether new user files were created or existing user files were modified; and storing path information related to the new user files or modified user files to secure storage;

However, Teranishi dsicsloes tracking the changes to any of the plurality of files comprises: after the first backup of the plurality of files on the file system, determining whether new user files were created or existing user files were modified; and storing path information related to the new user files or modified user files to secure storage (Fig. 1, [0068], [0069], [0120]-[0124], “Search information, for example, can comprise a filename, a file path for accessing this file, the time at which the file was created, the time at which the file was updated, the file size, the file type, the name of the file owner, a file summary, a file keyword, and the number of times the file has been accessed”); 
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Teranishi’s storage controller that specify an updated file based on updated block into Oka’s backup method and storage control device and Hugard’s recovery tool that monitors changes to computer system because one of the ordinary skill in the art would have been motivated to efficiently carry out a computer virus check in a relatively short period of time by limiting the scope of the computer virus check to a range of data that has been updated.

As per claim 6, 15, Teranishi discloses the method of claim 5, wherein restoring the subset of files comprises: after restoring the first backup, retrieving the path information of the new user files and modified user files; and restoring the subset of files based on the retrieved path information ([0063], “The location of the updated block 4C inside the volume is recorded in the difference bitmap 2F.”).

As per claim 7, 16, Teranishi discloses the method of claim 5, further comprising: storing the new user files and modified user files to the secure storage along with their path information; performing a scan for maliciousness on the new user files and the modified user files; and restoring the new user files and the modified user files from the secure storage to the file system of the computer system (Fig. 1, [0061]-[0067]).
  
As per claim 9, 18, Teranishi discloses the method of claim 1, further comprising: identifying a dedicated portion of an image backup archive used for regular backup operations; and storing the path information, the new user files and the modified user files in the dedicated portion of the image backup archive ([0124]-[0125]). 


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Bolonksy teaches a system for storing the data of files having duplicate content, by maintaining a single instance of the data, and providing logically separate links to the single instance. Files of duplicate content have their data stored in a common store file by a single instance store (SIS) facility, which also converts the original file or files to links to that common store file and creates additional links thereto as needed.

Reference Landberg teaches a method for managing the locations of files in a network such that application programs in client computers that need access to those files do not need reconfiguration when those locations are changed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114